DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven M Jensen reg. 42693 on 7/15/2021. See attached interview summary.
The application has been amended as follows: 
Claims 11-20 are cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach the following limitations in combination with the entirety of claim 1:
an inner frame formed of a second non-conductive substance and disposed in an interior of the outer frame, the inner frame comprising a first inner frame, a second inner frame, and a third inner frame, which are separated from one another;
a first metal layer covering the outer frame, the second inner frame, and the third inner frame;
a second metal layer covering the first inner frame

Claims 2-7, 9 and 10 are also allowed for their dependence and further limiting allowed claim 1.


Torii (2014/0177176) teaches the touch panel controller 121 detects an operation of touching the touch panel 108 with a finger or a pen (hereinafter referred to as the touch-down operation), and also detects a state in which the touch panel 108 is in contact with the finger or the pen (hereinafter referred to as the touch-on operation). Further, the touch panel controller 121 detects a state in which the operator is moving the finger or the pen in a state touching the touch panel 108 therewith (hereinafter referred to as the move operation), and detects an operation of removing the finger or the pen from the touch panel 108 (hereinafter referred to as the touch-off operation).
Xu (2011/0057669) teaches multiple -proximity sensor can utilize the various proximity wires to provide for multiple detection areas where each detection area detects the proximity of an object and, by the location of the detection area on the DDD, detect the direction from which the object is approaching. For example, a multiple -proximity sensor that is coupled to a rectangle shaped DDD can detect one or more of the following actions that are within the proximity of the sensor: an object approaching from the left of the DDD; an object approaching from the right of the DDD; an object approaching from the top side of the DDD; an object approaching from the bottom of the DDD; and combinations thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867